         Case 1:18-cv-04930-VEC Document 100 Filed 11/18/19 Page 1 of 2



                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                              NEW YORK REGIONAL OFFICE
                                       200 VESEY STREET, SUITE 400
                                     NEW YORK, NEW YORK 10281-1022
                                                                                   WRITER’S DIRECT DIAL LINE
                                                                                   DUGAN BLISS
                                                                                   (212) 336-0971
                                                                                   blissd@sec.gov




                                                      November 18, 2019

Via ECF
The Honorable Valerie E. Caproni
United States District Judge
United States District Court for the
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     SEC v. Alderson & Hamilton, 18-cv-4930 (VEC) (S.D.N.Y.)

Dear Judge Caproni:

       The undersigned counsel represent the plaintiff United States Securities and Exchange
Commission (the “Commission”) and defendants Benjamin Alderson (“Alderson”) and Bradley
Hamilton (“Hamilton”) (collectively, the “Defendants”) in the above-captioned matter. For the
reasons that we intend to address at the hearing in this matter scheduled later today at 4:30 p.m.,
we submit this Joint Proposed Fourth Revised Case Management Plan and Scheduling Order,
which would extend the discovery deadlines in this case.

                                              Respectfully submitted,

                                              SECURITIES AND EXCHANGE COMMISSION

                                              By:     /s/ Dugan Bliss
                                                      Haimavathi V. Marlier
                                                      Michael Ellis
                                                      Dugan Bliss
                                                      Securities and Exchange Commission
                                                      200 Vesey Street, Suite 400
                                                      New York, New York 10281
                                                      (212) 336-0971 Bliss
                                                      blissd@sec.gov
         Case 1:18-cv-04930-VEC Document 100 Filed 11/18/19 Page 2 of 2
The Honorable Valerie E. Caproni
November 18, 2019
Page 2 of 2



                                     HARRIS, ST. LAURENT & CHAUDHRY LLP

                                     By:   /s/ Evan W. Bolla
                                           Jonathan Harris
                                           Evan W. Bolla
                                           40 Wall Street
                                           53rd Floor
                                           New York, New York 10005
                                           (917) 512-9464
                                           jon@sc-harris.com
                                           Attorneys for Benjamin Alderson

                                     KAPLAN LANDAU PLLC

                                     By:   /s/ Mark Landau
                                           Mark Landau
                                           Amanda Grannis
                                           1065 Avenue of the Americas, 27th Floor
                                           New York, New York 10018
                                           (212) 593-1700
                                           mlandau@kaplanlandau.com
                                           Attorneys for Bradley Hamilton




                                       2
